DETAILED ACTION
The communication dated 9/22/2021 has been entered and fully considered.
Claims 1 and 12 were amended. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive:
Regarding claims 1 and 12, Applicant argues that the prior art of record does not describe nor depict all of the newly-claimed limitations, specifically “the first side wall […] laying parallel to the bottom wall”.
However, argument does not replace evidence where evidence is necessary. See MPEP § 2145, I. Absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in 
Regarding claims 2-11 and 13-20, Applicant further argues that if claims 1 and 12 are allowed, claims 2-11 and 13-20 must also be allowable since they are dependent claims. However, claims 1 and 12 are rejected under 35 U.S.C. § 103. See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-12, and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Bengston et al. U.S. Publication 2006/0237051 (henceforth referred to as Bengston).
As for claim 1, Bengston teaches a dishwasher (paragraph [0019]; Fig. 1: part 2), equivalent to the claimed automatic dishwasher, configured to implement an automatic treating cycle of operation, comprising: a tub (paragraph [0019]; Fig. 1: part 5) defining a dish treating chamber; a rack (paragraph [0019]; Fig. 1: part 18), equivalent to the claimed dish rack, located within the dish treating chamber and comprising a bottom wall defining at least one plane; a utensil basket (paragraph [0020]; Fig. 1: part 40), equivalent to the claimed utensil caddy, removably mounted to rack 18, and comprising a periphery defining an interior with an open top (Fig. 2), the periphery having at least a back wall (paragraph [0021]; Fig. 2: part 52), equivalent to the claimed first side wall, and opposing front wall (paragraph [0021]; Fig. 2: part 51), equivalent to the claimed second side wall, back wall 52 abutting the bottom wall (Figs. 1-2), and front wall 51 wall movable relative to utensil basket 40 between a first position, in opposition to back wall 52, and a second position, abutting the bottom wall (Figs. 1-3); a first set of utensil holders provided on back wall 52, and a second set of utensil holders provided on front wall 51 (paragraph [0021]; Fig. 2).
Bengston differs from the instant claims in failing to teach that back wall 52 lays parallel to the bottom wall. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie
As for claim 2, Bengston further teaches that the first set of utensil holders is different from the second set of utensil holders (paragraph [0021]; Figs. 2-3).
As for claim 3, Examiner regards the operation of the claimed automatic dishwasher as intended use of the apparatus’ structure. The second set of utensil holders would be capable of only being operationally functional when front wall 51 is in the second position (paragraph [0021]; Figs. 2-3). Apparatus claims cover what a device is, not what a device does. An apparatus claim may be unobvious even if it operates in the same way as the prior art, as long as there are structural differences. Hewlett-Packard Co. v. Bausch & Lomb Inc. 15 USPQ 2d 1525 (Fed. Cir. 1990).
As for claim 4, Bengston further teaches that the first set of utensil holders is nested within the second set of utensil holders when front wall 51 is in the first position (paragraph [0021]; Figs. 2-3).
As for claim 5, Examiner regards the operation of the claimed automatic dishwasher as intended use of the apparatus’ structure. The first set of utensil holders would be capable of only being operationally functional when front wall 51 is in the first position (paragraph [0021]; Figs. 2-3).
As for claim 6, Examiner regards the operation of the claimed automatic dishwasher as intended use of the apparatus’ structure. The second set of utensil holders would be capable of being operationally non-functional when front wall 51 wall is in the first position (paragraph [0021]; Figs. 2-3).
As for claim 7
As for claim 8, Bengston further teaches that the first set of utensil holders comprise loops extending from back wall 52 (paragraph [0021]; Figs. 2-3).
As for claim 11, Bengston further teaches that the first set of utensil holders are configured to hold utensils in a first longitudinal direction and the second set of utensil holders are configured to hold utensils in a second longitudinal direction, which is different than the first longitudinal direction (paragraph [0021]; Figs. 2-3).
As for claim 12, Bengston teaches a dishwasher (paragraph [0019]; Fig. 1: part 2), equivalent to the claimed automatic dishwasher, configured to implement an automatic treating cycle of operation, comprising: a tub (paragraph [0019]; Fig. 1: part 5) defining a dish treating chamber; a rack (paragraph [0019]; Fig. 1: part 18), equivalent to the claimed dish rack, located within the dish treating chamber and comprising a bottom wall defining at least one plane; a first set of cup seats provided in the bottom wall (paragraph [0019]; Fig. 1); a utensil basket (paragraph [0020]; Fig. 1: part 40), equivalent to the claimed utensil caddy, removably mounted to rack 18, and comprising a periphery defining an interior with a top (Fig. 2), the periphery having at least a back wall (paragraph [0021]; Fig. 2: part 52), equivalent to the claimed first side wall, and opposing front wall (paragraph [0021]; Fig. 2: part 51), equivalent to the claimed second side wall, back wall 52 abutting the bottom wall (Figs. 1-2), and front wall 51 wall movable relative to utensil basket 40 between a first position, in opposition to back wall 52, and a second position, abutting the bottom wall and overlying at least some of the cup seats in the first set of cup seats (Figs. 1-3).
Bengston differs from the instant claims in failing to teach that back wall 52 lays parallel to the bottom wall. However, absent the demonstration of any new or unobvious prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 17, Bengston further teaches a second set of cup seats, with the first set of cup seats located between utensil basket 40 and the second set of cup seats (paragraph [0019]; Fig. 1).
As for claim 18, Bengston further teaches that front wall 51 doesn't overlie the second set of cup seats when front wall 51 is in the second position (paragraph [0021]; Figs. 2-3).

Claims 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bengston et al. U.S. Publication 2006/0237051 (henceforth referred to as Bengston) in view of Tuller U.S. Publication 2015/0245762 (henceforth referred to as Tuller).
Bengston teaches the features as per above.
As for claim 13, Bengston differs from the instant claims in failing to teach a dedicated sprayer emitting spray into the cup seats to define a spray zone.
Tuller, however, teaches a similar dishwasher (paragraph [0017]; Fig. 1: part 10), equivalent to the claimed automatic dishwasher. Tuller teaches a dedicated first spray tube (paragraph [0032]; Fig. 5: part 90A), equivalent to the claimed sprayer, emitting spray into the cup seats to define a spray zone (paragraph [0032]; Fig. 5).

As for claim 14, Bengston further teaches that front wall 51 has a second set of utensil holders which lie within the spray zone when front wall 51 is in the second position (paragraph [0021]; Figs. 2-3).
As for claim 15, Bengston further teaches that the second set of utensil holders lie outside of the spray zone when front wall 51 is in the first position (paragraph [0021]; Figs. 2-3).
As for claim 16, Bengston further teaches that front wall 51 overlies all of the cup seats in the first set of cup seats when front wall 51 is in the second position (paragraph [0021]; Figs. 2-3).
As for claim 19, Tuller further teaches a first spray tube (paragraph [0032]; Fig. 5: part 90A), equivalent to the claimed first sprayer, carried by the dish rack (paragraph [0032]; Fig. 5: part 20A), and emitting a spray into the first set of cup seats to define a spray zone (paragraph [0032]; Fig. 5).
As for claim 20, Tuller further teaches a second spray tube (paragraph [0032]; Fig. 5: part 104), equivalent to the claimed second sprayer, carried by dish rack 20A, and emitting a spray into the second set of cup seats (paragraph [0032]; Fig. 5).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711